         Case 2:16-cv-01655-RAJ Document 197 Filed 10/23/18 Page 1 of 1

                    UNITED STATES COURT OF APPEALS
                                                                        FILED
                            FOR THE NINTH CIRCUIT
                                                                        OCT 23 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS




 KYLE LYDELL CANTY,                              No. 18-35659

                Plaintiff - Appellant,
                                                 D.C. No. 2:16-cv-01655-RAJ
   v.                                            U.S. District Court for Western
                                                 Washington, Seattle
 KING COUNTY; et al.,
                                                 ORDER
                Defendants - Appellees.


        A review of the docket demonstrates that appellant has failed to respond to

the September 10, 2018 order of this court.

        Pursuant to Ninth Circuit Rule 42-1, this appeal is dismissed for failure to

prosecute.

        This order served on the district court shall, 21 days after the date of the

order, act as the mandate of this court.

                                                 FOR THE COURT:

                                                 MOLLY C. DWYER
                                                 CLERK OF COURT

                                                 By: Cyntharee K. Powells
                                                 Deputy Clerk
                                                 Ninth Circuit Rule 27-7
